       Case 1:16-cv-01534-JEB Document 560-1 Filed 07/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE;
 YANKTON SIOUX TRIBE; ROBERT
 FLYING HAWK; OGLALA SIOUX
 TRIBE,
                                    Plaintiffs,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                                                    Case No. 1:16-cv-01534-JEB
                          Intervenor Plaintiff,     [Consolidated with Case
                                                    Nos. 1:16-cv-1796 and 1:17-cv-267]
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                                   Defendant,
 and
 DAKOTA ACCESS, LLC,
                        Intervenor Defendant.

                             ______________________________

       [PROPOSED] ORDER CONCERNING INTERVENOR DEFENDANT
   DAKOTA ACCESS, LLC’S NOTICE WITH UPDATE ON MOTION TO COMPEL
          PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                    ______________________________

       The Court orders that Intervenor Defendant Dakota Access, LLC’s request that the Court

refrain from consideration of Dakota Access’s Motion to Compel Prompt Completion of the

Administrative Record while the case is before the D.C. Circuit, and revisit the requirement of

periodic updates after a remand from the D.C. Circuit is GRANTED.



SO ORDERED this __ day of _____, 2020.
                                                                                ____
                                                   The Honorable James E. Boasberg
                                                   United States District Judge
